DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claims 1, 11 are amended.
Claims 7, 17 are cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Pub 2014/0375219) in view of Kang et al (US Pub 2018/0198896) and Lim (US Pub 2018/0285049).

With respect to claim 1, Lee discloses an electronic device, (see fig. 2; discloses a foldable display device 100) comprising: a first housing including a first face, and a second face opposite the first face; (see fig. 2; discloses a body 10 comprising a first side and a second side opposite the first side) a second housing including a third face, and a fourth face opposite the third face; (see fig. 2; discloses a body 20 comprising a third face and a fourth face opposite the third face) a flexible display extending from the first face to the third face; (see fig. 2(c); par 0061; discloses as shown in FIG. 2 (c), the foldable display device 100 can include one display unit. In this case, the display unit can include the first display screen 11 supported by the first body 10 and the second display screen supported by the second body 20) a display exposed through the second face; (see fig. 2(b); par 0062; discloses referring to FIG. 2 (b), the foldable display device 100 can include a third display screen 12; In this case, the third display screen 12 can be provided at an opposite side of the first display screen 11) a sensor circuit configured to sense a change in a physical state between by the first housing and the second housing folding; (see par 0045; discloses The angle sensing unit 130 is configured to sense a folding angle between the first body and the second body using at least one sensor installed in the foldable display device 100 and can transmit the folding angle to the processor in a form of a signal) and a processor operatively connected to the flexible display, the display and the sensor circuit, (see fig. 1; discloses processor 160 connected to display and sensing unit 120) wherein the processor is configured to: while an application is being executed, detect the change in the physical state of the first housing and the second housing based on the sensor circuit, wherein the physical state includes a first state in which the first housing and the second housing are folded onto each other (see par 0045; discloses the angle sensing unit 130 is configured to sense a folding angle between the first body and the second body using at least one sensor installed in the foldable display device 100 and can transmit the folding angle to the processor in a form of a signal. In this case, the folding angle indicates an angle formed by the first body and the second body when the first display screen and the second display screen can be folded by facing with each other; see fig. 4; par 0074-0075) or a second state in which the first face of the first housing and the third face of the second housing face a same direction, (see fig. 8; par 0114; discloses FIG. 8 indicates an illuminance setting of a display screen provided in the foldable display device 100 in case that a folding angle between a first body 10 and a second body 20 corresponds to 180 degree angle);
Lee discloses activating the activating the third display when the state of the device is folded (see par 0076; discloses if the foldable display device 100 is in a state of being folded, the foldable display device 100 can deactivate a first display screen (not depicted) and a second display screen (not depicted), which are positioned at the first side. Par 0077; discloses Meanwhile, if the third screen 12 is provided, the foldable display device 100 can activate the third display screen 12); Lee further discloses activating the first and second display when the state of the device is unfolded (see par 0115; discloses If the foldable display device 100 is in a state of being unfolded, the foldable display device 100 can provide a first display screen 11 and a second display screen 21 to a user. In this case, as shown in FIG. 8 (b), the state of being unfolded may indicate a case that the folding angle between the first body 10 and the second body 20 corresponds to 180 degree angle; par 0116; discloses if the foldable display device is in a state of being unfolded, the foldable display device 100 can deactivate a third display screen (not depicted) positioned at a second side);
Lee doesn’t expressly disclose a hinge connecting the first housing and the second housing, wherein the second housing folds about the hinge to face the first housing; determine whether the application being executed supports a resolution change when the change of the physical state is detected; in response to the application supporting resolution change when the change of the physical state is detected, change a resolution of an execution screen of the application, and  when the physical state is changed to the first state, re-execute the application so that the resolution of the execution screen of the application is output at a first resolution corresponding to a size of the display, and when the physical state is changed to the second state, re-execute the application so that the resolution of the execution screen of the application is output at a second resolution corresponding to a size of the flexible display;
In the same field of endeavor, Kang discloses a mobile terminal comprising a flexible display extending from one body to second body of the mobile terminal (see fig. 2A); Kang discloses a hinge connecting the first housing and the second housing, wherein the second housing folds about the hinge to face the first housing; (see par 008; discloses a hinge part provided between the first body and the second body and rotatably connected with the second body); Kang further discloses determine whether the application being executed supports a resolution change when the change of the physical state is detected; in response to the application supporting resolution change when the change of the physical state is detected, change a resolution of an execution screen of the application, (par 0131; discloses controller 180 or other component can change information displayed on the flexible display unit 151, or generate a control signal for controlling a function of the mobile terminal 200100, based on the information related to the deforming of the flexible display unit 251. Such information is typically sensed by the deformation sensor) and  when the physical state is changed to the first state, execute the application so that the resolution of the execution screen of the application is output at a first resolution corresponding to a size of the display,(see fig. 11(b); discloses a device state where the device is folded and the execution screen is displayed on the display 1511 at the resolution corresponding the display 1511) and when the physical state is changed to the second state, execute the application so that the resolution of the execution screen of the application is output at a second resolution corresponding to a size of the flexible display (see fig. 11(a); discloses a state where the device is unfolded and the execution screen is displayed on the entity of the flexible screen 151 at resolution corresponding to display 151);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee to detect the state of the device and display the application based on the state of the display as disclosed by Kang in order to allow the user to use the application in larger resolution when the device is unfolded and a smaller resolution when the device is folded based on their needs allowing user to user the device in multiple ways;
	Lee as modified by Kang don’t expressly disclose in response to the application not supporting the resolution change, re-execute the application; and when the physical state is changed to the first state, re-execute the application so that the resolution of the execution screen of the application is output at a first resolution corresponding to a size of the display, and when the physical state is changed to the second state, re-execute the application so that the resolution of the execution screen of the application is output at a second resolution corresponding to a size of the flexible display;
Lim discloses system and method for display configuration based on the applications (see par 0006); Lim discloses detecting resolution change and re-executes the application (See par 0019-0024; discloses configuring a single display from plurality of displays ; par 0025; discloses video card detecting change to the display and when the change is detected, the DisplayChange event API may cause the application 204 to re-execute the ADCA 120 to ensure that the displays 208 are configured in accordance with the configuration requested by the application 204.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee as modified by Kang to re-execute the application currently executed when a change in the display resolution is detected as disclosed by Lim in order to ensure the display are configured with the configuration required by the application. Further upon modification of the invention Lee as modified by Kang with Lim, the modified invention would be able to re-execute the application and display the application screen on the display exposed through the second face or through the flexible display based on the folded state of the device.


	With respect to claim 2, Lee as modified by Kang and Lim further discloses wherein, in the first state, the first face of the first housing and the third face of the second housing face each other (Lee; see par 0075; discloses In this case, as depicted in FIG. 4 (b), the state of being folded may correspond to a case that the first body 10 and the second body 20 face one another.).

	With respect to claim 11, Lee discloses a method of operating an electronic device, the method comprising: while an application is being executed, (see par 0037; discloses the display unit 110 can output an image in a display screen based on content or application executed by the processor 160 or a control command of the processor 160) detecting a change in a physical state between a first housing and a second housing of the electronic device, based on a sensor circuit of the electronic device, (see par 0045; discloses the angle sensing unit 130 is configured to sense a folding angle between the first body and the second body using at least one sensor installed in the foldable display device 100 and can transmit the folding angle to the processor in a form of a signal) wherein the physical state includes a first state in which the first housing and the second housing are folded onto each other (see par 0045; discloses the folding angle indicates an angle formed by the first body and the second body when the first display screen and the second display screen can be folded by facing with each other; see fig. 4; par 0074-0075) or a second state in which a first face of the first housing and a third face of the second housing face a same direction; (see fig. 8; par 0114; discloses FIG. 8 indicates an illuminance setting of a display screen provided in the foldable display device 100 in case that a folding angle between a first body 10 and a second body 20 corresponds to 180 degree angle);
Lee discloses activating the activating the third display when the state of the device is folded (see par 0076; discloses if the foldable display device 100 is in a state of being folded, the foldable display device 100 can deactivate a first display screen (not depicted) and a second display screen (not depicted), which are positioned at the first side. Par 0077; discloses Meanwhile, if the third screen 12 is provided, the foldable display device 100 can activate the third display screen 12); Lee further discloses activating the first and second display when the state of the device is unfolded (see par 0115; discloses If the foldable display device 100 is in a state of being unfolded, the foldable display device 100 can provide a first display screen 11 and a second display screen 21 to a user. In this case, as shown in FIG. 8 (b), the state of being unfolded may indicate a case that the folding angle between the first body 10 and the second body 20 corresponds to 180 degree angle; par 0116; discloses if the foldable display device is in a state of being unfolded, the foldable display device 100 can deactivate a third display screen (not depicted) positioned at a second side);
Lee doesn’t expressly disclose determining whether the application being executed supports a resolution change when the change of the physical state is detected; in response to the application supporting resolution change when the change of the physical state is detected, change a resolution of an execution screen of the application, and  when the physical state is changed to the first state, execute the application so that the resolution of the execution screen of the application is output at a first resolution corresponding to a size of the display, and when the physical state is changed to the second state, execute the application so that the resolution of the execution screen of the application is output at a second resolution corresponding to a size of the flexible display;
In the same field of endeavor, Kang discloses a mobile terminal comprising a flexible display extending from one body to second body of the mobile terminal (see fig. 2A); Kang discloses determining whether the application being executed supports a resolution change when the change of the physical state is detected; in response to the application supporting resolution change when the change of the physical state is detected, change a resolution of an execution screen of the application, (par 0131; discloses controller 180 or other component can change information displayed on the flexible display unit 151, or generate a control signal for controlling a function of the mobile terminal 200100, based on the information related to the deforming of the flexible display unit 251. Such information is typically sensed by the deformation sensor) and  when the physical state is changed to the first state, execute the application so that the resolution of the execution screen of the application is output at a first resolution corresponding to a size of the display,(see fig. 11(b); discloses a device state where the device is folded and the execution screen is displayed on the display 1511 at the resolution corresponding the display 1511) and when the physical state is changed to the second state, execute the application so that the resolution of the execution screen of the application is output at a second resolution corresponding to a size of the flexible display (see fig. 11(a); discloses a state where the device is unfolded and the execution screen is displayed on the entity of the flexible screen 151 at resolution corresponding to display 151);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee to detect the state of the device and display the application based on the state of the display as disclosed by Kang in order to allow the user to use the application in larger resolution when the device is unfolded and a smaller resolution when the device is folded based on their needs allowing user to user the device in multiple ways;
	Lee as modified by Kang don’t expressly disclose in response to the application not supporting the resolution change, re-execute the application; and when the physical state is changed to the first state, re-execute the application so that the resolution of the execution screen of the application is output at a first resolution corresponding to a size of the display, and when the physical state is changed to the second state, re-execute the application so that the resolution of the execution screen of the application is output at a second resolution corresponding to a size of the flexible display;
Lim discloses system and method for display configuration based on the applications (see par 0006); Lim discloses detecting resolution change and re-executed the application (See par 0019-0024; discloses configuring a single display from plurality of displays ; par 0025; discloses video card detecting change to the display and when the change is detected, the DisplayChange event API may cause the application 204 to re-execute the ADCA 120 to ensure that the displays 208 are configured in accordance with the configuration requested by the application 204.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee as modified by Kang to re-execute the application currently executed when a change in the display resolution is detected as disclosed by Lim in order to ensure the display are configured with the configuration required by the application. Further upon modification of the invention Lee as modified by Kang with Lim, the modified invention would be able to re-execute the application and display the application screen on the display exposed through the second face or through the flexible display based on the folded state of the device.
	
With respect to claim 12, Lee as modified by Kang and Lim further discloses wherein, in the first state, the first face of the first housing and the third face of the second housing face each other (see par 0075; discloses In this case, as depicted in FIG. 4 (b), the state of being folded may correspond to a case that the first body 10 and the second body 20 face one another.).

Claims 3-4, 6, 13-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Pub 2014/0375219) in view of Kang et al (US Pub 2018/0198896), Lim (US Pub 2018/0285049) and Woods (US Pub 2014/0258268).

	With respect to claim 3, Lee as modified by Kang and Lim don’t expressly disclose wherein the processor is further configured to: output a restart guide for guiding a user to input an input related to re-execution of the currently executed application to at least a portion of an execution screen of the currently executed application, before re-executing the currently executed application, and re-execute the currently executed application in response to receiving the input related to the re-execution;
Woods discloses method and system for presenting content (see abstract); Woods discloses wherein the processor is further configured to: output a restart guide for guiding a user to input an input related to re-execution of the currently executed application to at least a portion of an execution screen of the currently executed application, before re-executing the currently executed application; and re-execute the currently executed application in response to receiving the input related to the re-execution (see par 0152; discloses Once control circuitry 304 receives a user input from user input interface 310 to restart playback, control circuitry 304 may further instruct the media guidance application running on user equipment 300 to display message 804 on screen 800. Message 804 is a message that prompts the user to restart playback of the "Iron Man" movie; Message 804 may include a "Yes" option 806 and a "No" option 808. User selection of option 806 instructs control circuitry 304 to retrieve and display the "Iron Man" movie from the beginning from BestBuy Cinemallow servers);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee as modified by Kang and Lim to display a message to the user and allowing user to choose between restarting the application or not after the detection of change in state of the device as disclosed by Wood in order to allow user the flexibility to use the executed application according to their preference; hence providing more preference and functionality.

	With respect to claim 4, Lee as modified by Kang, Lim and Wood further discloses wherein the processor is further configured to: change the execution screen to the first resolution or the second resolution and output the changed execution screen while the application is being executed, (Kang; see fig. 11; discloses same application is displayed on larger screen 151 and same application is displayed on a smaller screen 1511 or 1512) and output the restart guide to at least the portion of the execution screen output at the first resolution or the second resolution (Wood; par 0152; discloses Message 804 may be overlaid on top of the displayed media asset 802 as show in FIG. 8. Alternatively, message 804 may be shown in a non-overlapping region of screen 800 along with the display of the paused media asset 802 on a different region of screen 800);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee as modified by Kang, Lim and Wood to display a message on a portion of the display as disclosed by Wood in order to allow user the flexibility to use the executed application according to their preference while still not blocking the entirety of the display with the guide message; 


	With respect to claim 6, Lee as modified by Kang, Lim and Wood further discloses wherein the processor is further configured to maintain output of the execution screen changed to the first resolution or the second resolution in response to not receiving the input related to the re-execution (see wood’s reference; par 0152; discloses Message 804 may include a "Yes" option 806 and a "No" option 808. User selection of option 806 instructs control circuitry 304 to retrieve and display the "Iron Man" movie from the beginning from BestBuy Cinemallow servers. User selection of option 808 instructs control circuitry 304 to remove the display of message 804);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee as modified by Kang, Lim and Wood to return to the execution screen in response to not receiving an input for re-execution as disclosed by Wood in order to allow user to return to the original screen.

With respect to claim 13, Lee as modified by Kang and Lim don’t expressly disclose wherein re-executing the currently executed application comprises: outputting a restart guide for guiding a user to input an input related to re-executing of the currently executed application to at least a portion of an execution screen of the currently executed application, before re-executing the currently executed application, and re-executing the currently executed application in response to receiving the input related to the re-execution;
Woods discloses method and system for presenting content (see abstract); Woods discloses wherein re-executing the currently executed application comprises:  outputting a restart guide for guiding a user to input an input related to re-executing of the currently executed application to at least a portion of an execution screen of the currently executed application, before re-executing the currently executed application; and re-executing the currently executed application in response to receiving the input related to the re-execution (see par 0152; discloses Once control circuitry 304 receives a user input from user input interface 310 to restart playback, control circuitry 304 may further instruct the media guidance application running on user equipment 300 to display message 804 on screen 800. Message 804 is a message that prompts the user to restart playback of the "Iron Man" movie; Message 804 may include a "Yes" option 806 and a "No" option 808. User selection of option 806 instructs control circuitry 304 to retrieve and display the "Iron Man" movie from the beginning from BestBuy Cinemallow servers);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee as modified by Kang and Lim to display a message to the user and allowing user to choose between restarting the application or not after the detection of change in state of the device as disclosed by Wood in order to allow user the flexibility to use the executed application according to their preference; hence providing more preference and functionality.

	With respect to claim 14, Lee as modified by Kang, Lim and Wood further discloses wherein re-executing the currently executed application comprises: changing the execution screen to the first resolution or the second resolution and output the changed execution screen while the application is being executed, (Kang; see fig. 11; discloses same application is displayed on larger screen 151 and same application is displayed on a smaller screen 1511 or 1512) and outputting the restart guide to at least the portion of the execution screen output at the first resolution or the second resolution (Wood; par 0152; discloses Message 804 may be overlaid on top of the displayed media asset 802 as show in FIG. 8. Alternatively, message 804 may be shown in a non-overlapping region of screen 800 along with the display of the paused media asset 802 on a different region of screen 800);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee as modified by Kang, Lim and Wood to display a message on a portion of the display as disclosed by Wood in order to allow user the flexibility to use the executed application according to their preference while still not blocking the entirety of the display with the guide message; 


	With respect to claim 16, Lee as modified by Kang, Lim and Wood further discloses wherein re-executing the currently executed application comprises: maintaining output of the execution screen changed to the first resolution or the second resolution in response to not receiving the input related to the re-execution (see wood’s reference; par 0152; discloses Message 804 may include a "Yes" option 806 and a "No" option 808. User selection of option 806 instructs control circuitry 304 to retrieve and display the "Iron Man" movie from the beginning from BestBuy Cinemallow servers. User selection of option 808 instructs control circuitry 304 to remove the display of message 804);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee as modified by Kang, Lim and Wood to return to the execution screen in response to not receiving an input for re-execution as disclosed by Wood in order to allow user to return to the original screen.

Claims 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Pub 2014/0375219) in view of Kang et al (US Pub 2018/0198896), Lim (US Pub 2018/0285049), Woods (US Pub 2014/0258268), Abe (US Pub 2017/0039680) and Kokko et al (US Pub 2005/0079896).

With respect to claim 5, Lee as modified by Kang, Lim and Wood further discloses wherein the flexible display and the display includes a touch circuit configured to sense a touch input (Lee; see par 0043; discloses the sensing unit 120 can include at least one sensing means. In one embodiment, the at least one sensing means can include such a sensing means as a touch sensor);
Lee as modified by Kang, Lim and Wood don’t expressly disclose wherein the processor is further configured to output a resolution change notification before outputting the execution screen at the predetermined resolution;
Abe discloses display control device and method for displaying UI on display device (see abstract); Abe discloses wherein the processor is further configured to output a resolution change notification before outputting the execution screen at the predetermined resolution (see par 0028; discloses FIG. 5 is a diagram illustrating an example of the informing screen. In FIG. 5, a screen for displaying a message that instructs the change of the screen resolution is exemplified as an informing screen G3.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee as modified by Kang, Lim and Wood to display a resolution change notification when device’s display region changes as disclosed by Abe in order to inform the user about the visibility and operability of the content; hence improving convenience;
Lee as modified by Kang, Lim, Wood and Abe don’t expressly disclose wherein the resolution change notification is output while the touch circuit is deactivated;
Kokko discloses method and apparatus for locking touch screen where wherein the resolution change notification is output while the touch circuit is deactivated (see par 0032; discloses it is determined if contact with the touch screen has not occurred and if no touch screen contact is detected then the touch screen becomes active and a confirmation message is displayed in step 128 with the touch screen and keypad lock being deactivated in step 130);
Therefore it would have been obvious to one having ordinary skill it the art to modify the invention disclosed by Lee as modified by Kang, Lim, Wood and Abe to deactivate the touch circuit when no touch is detected as disclosed by Kokko in order to prevent any accidental on unintentional operation of the touch screen.

With respect to claim 15, Lee as modified by Kang, Lim and Wood further discloses wherein the flexible display and the display includes a touch circuit configured to sense a touch input (Lee; see par 0043; discloses the sensing unit 120 can include at least one sensing means. In one embodiment, the at least one sensing means can include such a sensing means as a touch sensor); 
Lee as modified by Kang, Lim and Wood don’t expressly disclose wherein changing the execution screen to the first resolution or the second resolution and outputting the changed execution screen comprises outputting a resolution change notification before outputting the execution screen at the first resolution or the second resolution;
Abe discloses display control device and method for displaying UI on display device (see abstract); Abe discloses outputting a resolution change notification before outputting the execution screen at the predetermined resolution (see par 0028; discloses FIG. 5 is a diagram illustrating an example of the informing screen. In FIG. 5, a screen for displaying a message that instructs the change of the screen resolution is exemplified as an informing screen G3.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee as modified by Kang, Lim and Wood to display a resolution change notification when device’s display region changes as disclosed by Abe in order to inform the user about the visibility and operability of the content; hence improving convenience;
Lee as modified by Kang, Lim, Wood and Abe don’t expressly disclose wherein the resolution change notification is output while the touch circuit of the electronic device is deactivated;
Kokko discloses method and apparatus for locking touch screen where wherein the resolution change notification is output while the touch circuit of the electronic device is deactivated (see par 0032; discloses it is determined if contact with the touch screen has not occurred and if no touch screen contact is detected then the touch screen becomes active and a confirmation message is displayed in step 128 with the touch screen and keypad lock being deactivated in step 130);
Therefore it would have been obvious to one having ordinary skill it the art to modify the invention disclosed by Lee as modified by Kang, Lim, Wood and Abe to deactivate the touch circuit when no touch is detected as disclosed by Kokko in order to prevent any accidental on unintentional operation of the touch screen.


Claims 8-10, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Pub 2014/0375219) in view of Kang et al (US Pub 2018/0198896), Lim (US Pub 2018/0285049), and Seo et al (US Pub 2013/03221340).

With respect to claim 8, Lee as modified by Kang and Lim don’t expressly disclose wherein the processor is further configured to output an unfolding guide that guides a user a change to the second state, based on a type of the currently executed application, in response to detecting a change to the first state;
In the same field of endeavor, Seo discloses foldable device wherein the processor is further configured to output an unfolding guide that guides a user a change to the second state, based on a type of the currently executed application, in response to detecting a change to the first state; (see par 0457; discloses When a call connection starts in a state where the first and second panels 2 and 4 including the first and second touch screens 12 and 14 are unfolded, the second touch screen 14 continuously displays the previously displayed A application 1302b, is turned off, or displays a guide message screen 1302c of advising the user to fold the portable device for the call. At this time, the guide message screen 1302c may be displayed to be overwritten with the second page 1302d of the home screen and the dock area 1302e which are previously displayed);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee as modified by Kang and Lim to display a guide to assist the user in properly switching into different states as disclosed by Seo in order to allow user to perform specific function by assisting the user to change the status of the device properly. Proving a guide would prevent any unintended state changes of the device by the user.

With respect to claim 9, Lee as modified by Kang, Lim and Seo further discloses wherein the processor is further configured to re-execute the currently executed application such that an execution screen corresponding to the second state is output, when the change to the second state is sensed (Kang; see fig. 11(a); discloses application is displayed on the display 151 when the state of the device is unfolded), Seo discloses displaying the unfolding guide (see Seo’s reference; par 0457; discloses displays a guide message screen 1302c of advising the user to fold the portable device for the call. At this time, the guide message screen 1302c may be displayed to be overwritten with the second page 1302d of the home screen and the dock area 1302e which are previously displayed);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee as modified by Kang, Lim and Seo to display a guide to assist the user in properly switching into different states as disclosed by Seo in order to allow user to perform specific function by assisting the user to change the status of the device properly.


With respect to claim 10, Lee as modified by Kang, Lim and Seo further discloses wherein the processor is further configured to change the execution screen to a the first resolution to correspond to the first state and output the changed execution screen while the application is being executed, when the change to the second state is not sensed (see fig. 11(b); discloses application is displayed on the display 1511 when the state of the device is folded state); Seo discloses displaying the unfolding guide (see Seo’s reference; par 0457; discloses displays a guide message screen 1302c of advising the user to fold the portable device for the call. At this time, the guide message screen 1302c may be displayed to be overwritten with the second page 1302d of the home screen and the dock area 1302e which are previously displayed);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee as modified by Kang, Lim and Seo to display a guide to assist the user in properly switching into different states as disclosed by Seo in order to allow user to perform specific function by assisting the user to change the status of the device properly.


With respect to claim 18, Lee as modified by Kang and Lim don’t expressly disclose re-executing the currently executed application comprises outputting an unfolding guide that guides a user a change to the second state, based on a type of the currently executed application, in response to detecting a change to the first state;
In the same field of endeavor, Seo discloses foldable device wherein the processor is further configured to output an unfolding guide that guides a user a change to the second state, based on a type of the currently executed application, in response to detecting a change to the first state; (see par 0457; discloses When a call connection starts in a state where the first and second panels 2 and 4 including the first and second touch screens 12 and 14 are unfolded, the second touch screen 14 continuously displays the previously displayed A application 1302b, is turned off, or displays a guide message screen 1302c of advising the user to fold the portable device for the call. At this time, the guide message screen 1302c may be displayed to be overwritten with the second page 1302d of the home screen and the dock area 1302e which are previously displayed);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee as modified by Kang and Lim to display a guide to assist the user in properly switching into different states as disclosed by Seo in order to allow user to perform specific function by assisting the user to change the status of the device properly. Proving a guide would prevent any unintended state changes of the device by the user.

With respect to claim 19, Lee as modified by Kang, Lim and Seo further discloses re-executing the currently executed application comprises re-executing the currently executed application such that an execution screen corresponding to the second state is output, when the change to the second state is sensed (Kang; see fig. 11(a); discloses application is displayed on the display 151 when the state of the device is unfolded), Seo discloses displaying the unfolding guide (see Seo’s reference; par 0457; discloses displays a guide message screen 1302c of advising the user to fold the portable device for the call. At this time, the guide message screen 1302c may be displayed to be overwritten with the second page 1302d of the home screen and the dock area 1302e which are previously displayed);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee as modified by Kang, Lim and Seo to display a guide to assist the user in properly switching into different states as disclosed by Seo in order to allow user to perform specific function by assisting the user to change the status of the device properly.


With respect to claim 20, Lee as modified by Kang, Lim and Seo further discloses re-executing the currently executed application comprises changing the execution screen to a the first resolution to correspond to the first state and output the changed execution screen while the application is being executed, when the change to the second state is not sensed (see fig. 11(b); discloses application is displayed on the display 1511 when the state of the device is folded state); Seo discloses displaying the unfolding guide (see Seo’s reference; par 0457; discloses displays a guide message screen 1302c of advising the user to fold the portable device for the call. At this time, the guide message screen 1302c may be displayed to be overwritten with the second page 1302d of the home screen and the dock area 1302e which are previously displayed);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee as modified by Kang, Lim and Seo to display a guide to assist the user in properly switching into different states as disclosed by Seo in order to allow user to perform specific function by assisting the user to change the status of the device properly.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 have been considered but are moot because the arguments do not apply to the new references being used in the current rejection.
Conclusion
                                                                                                                                                                                                       
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        05/18/2022